Citation Nr: 0716116	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On May 2, 2007, the veteran, through his representative, 
filed a Motion to Advance on Docket.  On May 11, 2007, the 
Board granted the veteran's Motion to Advance.  

This matter is now ready for appellate review. 


FINDINGS OF FACT

1.  Any current tinnitus is not related to the veteran's 
period of service.  

2.  A right knee disorder was not demonstrated during the 
veteran's period of active service or within one year of his 
release from active service and is not related to his period 
of active service.  

3.  The veteran has not been shown to have a left knee 
disorder. 

4.  The veteran has not been to shown to have a back 
disorder. 

5.  The veteran's PTSD causes deficiencies in most of the 
areas of work, school, family relations, judgment, thinking 
and mood without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by the veteran's period of active military service, nor may 
arthritis be presumed to have been incurred during his period 
of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.  A left knee disorder was not incurred in or aggravated 
during the veteran's period of active military service, nor 
may it be presumed to have been incurred during his period of 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

4.  A low back disorder was not incurred in or aggravated 
during the veteran's period of active military service, nor 
may arthritis be presumed to have been incurred during his 
period of active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

5.  The criteria for 70 percent evaluation for PTSD have been 
met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).  

A January 2004 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claims 
for service connection.  The VCAA letter also told him what 
types of evidence VA would undertake to obtain and what 
evidence he was responsible for obtaining.

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertained to the claim.  It 
did, however, tell him to submit any treatment records and 
that it was his responsibility to support his claims with 
evidence.  He was thereby put on notice of the need to submit 
relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with the first three notice elements 
in the 2004 letter.  He was not provided with notice 
reagarding a rating or effective date.  Because the service 
connection claims are being denied, no rating or effective 
date is being set.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case with the service connection 
claims.  

The veteran was not provided with VCAA notice on the PTSD 
claim.  The Court has held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions (such as the effective date), the 
claim has been substantiated and there is no prejudice from 
absent VCAA notice.  Dunlap v. Nicholson, No. 03-0320  (U.S. 
Vet. App. Mar. 22, 2007).  The Federal Circuit has also held 
that once the underlying service connection claim is granted 
there is no duty to provide VCAA notice under 38 U.S.C.A. 
§ 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

There has been compliance with the duty to assist the 
veteran.  All available service medical, VA, and private 
treatment records have been obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The veteran was afforded VA examinations.  The examiners did 
not, however, express opinions as to the etiology of the 
claimed right knee, left knee and back disabilities.  With 
regard to the right knee claim, there is (as will be 
discussed below) no competent evidence that it might be 
related to service.  With regard to the claimed left knee and 
back disabilities, there is no competent evidence of current 
diagnoses or symptoms of either disorder; hence an opinion as 
to their relationship to service is unnecessary.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).


Tinnitus

The veteran's service medical records reveal no complaints or 
findings of tinnitus in service.  At the time of the 
veteran's March 1954 service separation examination, normal 
findings were reported for the ears.  There were no 
complaints or findings of tinnitus reported in the "notes" 
and "summary of defects and diagnoses" sections of the 
examination.  

At a May 1959 VA general medical examination, there were no 
complaints or findings referable to tinnitus or ringing in 
the ears.  It was notedthat there was no ear pathology.  

In July 2004, the veteran was afforded a VA examination.  He 
reported that while in Korea, he was exposed to noise from 
rifle fire, mortars, grenades, and tanks.  He complained of 
bilateral tinnitus which had started less than one year ago.  
He noted that it would come and go nightly and that it was 
causing him sleeping difficulties.  A diagnosis of persistent 
periodic tinnitus matched to a 6000 Hertz pure tone at 80 
decibels and was rated as a 5-6 on a scale of increasing 
loudness was rendered.  

The examiner noted that as the veteran's tinnitus was only 
perceived to be present in the past year, it was less likely 
that it was due to his service related noise exposure.  

In October 2004, the veteran was afforded an additional VA 
audiological examination.  At the time of the examination, 
the veteran reported decreasing hearing and periodic 
tinnitus, bilaterally.  He rated his tinnitus as a 5 on a 
scale from 1-10.  Service related noise exposure was reported 
as the veteran was involved in combat for approximately nine 
to ten months.  The veteran stated that the time of onset of 
his tinnitus was not at discharge.  

The examiner found that the veteran's subjective tinnitus was 
not likely due to military service.  He noted that the onset 
of the veteran's tinnitus was not at discharge.  

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to the current condition. See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The veteran's reports of noise exposure in service are 
consistent with the circumstances of his service.  
Accordingly, the element of an in-service injury is 
satisfied.

The requirement for a current disability is also satisfied by 
findings of that condition on VA examinations.

There is, however, not competent evidence of a nexus between 
the in-service noise exposure and current tinnitus.  

The veteran, as a lay person, is not competent to provide 
opinions on medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although he would be competent to 
report a continuity of symptomatology, he has reported that 
tinnitus had its onset decades after service.  

The July and August 2004 VA examiners found that it was less 
likely that the veteran's current tinnitus was related to his 
period of service.  These opinions were provided following 
comprehensive examinations of the veteran and a review of the 
claims folder, and were accompanied by rationales.  There is 
no competent medical opinion to the contrary.

Absent competent evidence of a nexus to service, the 
preponderance of the evidence is against the claim and it is 
denied.  38 U.S.C.A. § 5107(b).

Left and Right Knee

The veteran's service medical records also reveal no 
complaints or findings of a left or right knee disorder in 
service.  At the time of the March 1954 service separation 
examination, normal findings were reported for the lower 
extremities.

At the September 1959 VA examination, the veteran did not 
report having any problems with his left or right knee.  On 
musculoskeletal evaluation, no right or left knee problem was 
noted.  

At the time of his October 2004 VA examination, the veteran 
reported having had right knee surgery in 1960.  He could not 
recall where the surgery had taken place.  

Recent VA treatment records reveal that the veteran was noted 
to have right knee arthritis, status post surgical operation, 
with degenerative joint disease, in the past medical history 
portion of the examination.  

As to the veteran's claim of service connection for a right 
knee disorder, the VA treatment notes concerning possible 
arthritis of the right knee arguably satisfy the requirement 
that there be a current disability.

The veteran has not reported any knee injury or diseae in 
service and there is no other evidence of knee disabilities 
in service or within one year of service.  Hence the element 
of an in-service disease or injury is not satisfied.

As to the veteran's left knee claim, the Board notes that 
there have been no findings that the veteran currently has a 
left knee disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the veteran contends that he currently has a left knee 
disorder, he is not qualified to render an opinion as to a 
medical diagnosis.  Grottveit.

Absent competent evidence of a current left knee disorder or 
of a right knee disease or injury in service, the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).

Back

The veteran's service medical records reveals no complaints 
or findings of a back disorder in service.  The March 1954 
service separation examination contains findings of a normal 
spine and upper and lower extremities with the exception of 
the veteran's service-connected left chest missile wound.

At his September 1959 VA examination, the veteran did not 
report any back problems.  The musculoskeletal portion of the 
report, contained no findings of a back problem.  

VA treatment records do not report any complaints or findings 
of a back disorder.  The veteran also did not report any back 
disorder at the time of the recent VA examinations. 

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110.

While the veteran contends that he currently has a back 
disorder, he is not qualified to render an opinion as to a 
medical diagnosis.  Grottveit.

Absent competent evidence of a current back disorder, the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).

PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time. See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for PTSD are as follows:

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns, (e.g., 
an occasional argument with family members).  Scores ranging 
between 71 and 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 and 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Id., see Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection was granted for PTSD, effective June 4, 
2004.

At the time of a July 2004 VA examination, the veteran 
reported experiencing daily psychiatric symptoms.  He 
described them as severe and chronic.  He stated that they 
were not in remission.  He reported combat related 
nightmares.  He indicated that he could not sleep at night 
and that he would wake up in a sweat.  He attemped  to push 
thoughts of Korea out of his mind.  He had suffered an 
exacerbation of PTSD symptoms when his wife died in 2001.  He 
further noted being "glued to the television" for the Iraq 
coverage.  

The veteran liked being alone and felt discomfort and anxiety 
in crowds.  He stated that he was unable to remember the 
names of the men that he was close to in the service.  He was 
hypervigilant, highly anxious, and moderately depressed.  He 
had a an exaggerated startle response, particularly when he 
heard loud and sudden noises.  He noted that he was 
increasingly irritable and that he lost his temper quickly.  
He continued to experience these symptoms despite being 
involved in psychiatric care and good therapy.  

The veteran had worked as a weigher and sampler for 27 years 
before retiring.  He then drove a school bus until 1995, when 
he completely retired in order to care for his ailing wife.  
He was a widower who had five children and eight 
grandchildren.  He described having a close relationship with 
his family.  He had one child and two grandchildren who lived 
with him.  He reported this as being stressful at times.  The 
veteran had few close friends.  He liked to fish and travel 
but had not done this much since the passing of his wife.  
The veteran indicated that he drank heavily to help modulate 
his mood, manage his anxiety, and take his mind off painful 
memories associated with his combat experiences.  There was 
no history of assaultiveness or suicide attempts.  

The examiner noted that the veteran was suffering from severe 
symptoms of PTSD that currently interfered with his capacity 
to work due to the severity of his depression and anxiety and 
the difficulty he had concentrating.  He noted that these 
symptoms had had a negative impact on the quality of the 
veteran's life, although the veteran had been able to 
maintain his relationship with his family and he even had 
some friendships.  

Mental status examination revealed no evidence of any 
impairment of thought process or communication.  The veteran 
denied hallucinations or delusions.  He made appropriate eye 
contact although he was tearful at times, particularly when 
talking about his wife.  There was no inappropriate behavior 
during the interview.  He had no suicidal or homicidal 
thoughts, plans, or intentions.  He maintained personal 
hygiene and did other activities of daily living.  He did not 
know the exact date but was oriented times three.  He knew 
the month, the year and the day of the week.  The veteran was 
forgetful and had trouble concentrating.  He had excessive 
thoughts related to his combat experience, particularly his 
injury.  The veteran had ritualistic checking behaviors, 
particularly at night, where he frequently checked the locks 
in his house and the gas.  His speech was relevant, logical, 
and coherent.  He had panic attacks once or twice a week.  
His mood was depressed and he was anxious.  He had impaired 
impulse control as evidenced by his irritability and tendency 
to lose his temper.  He noted that he had been unable to 
sleep since discharge.  He reported five to six hours of 
broken sleep and noted being restless and suffering from 
nightmares.  

The examiner observed that the veteran met the stressor 
criteria for PTSD.  Among the specific PTSD symptoms were 
trauma reexperiencing, avoidance numbing and heightened 
psychological arousal, and associated features of PTSD such 
as depression.  Axis I diagnoses of PTSD, chronic, rule out 
alcohol abuse, were rendered.  The examiner assigned a GAF 
score of 55.

The veteran was afforded an additional VA examination in 
October 2004.  At the time of the examination, the veteran 
reported that his psychiatric symptoms had started five years 
ago.  These symptoms included increased irritability and 
angry outbursts, decreased concentration, increased anxiety 
when faced with war reminders, decreased remote memory, 
increased isolation, and emotional detachment.  He noted 
having a couple of drinks of alcohol per day for his life.  
He stated that his alcohol use never interfered with his 
interpersonal or work functioning, noting that he never 
missed a day's work because of drinking.  It seemed as though 
his drinking was secondary to his PTSD symptoms, in order to 
modulate his mood and manage his anxiety as well as take his 
mind off painful memories of the war.  

The veteran reported having unwanted and intrusive 
recollections of combat related experiences, including 
suffering a bullet wound to his chest.  He also noted having 
distressing dreams and nightmares of his military experiences 
and psychological distress about reminders of his service in 
the war and also the current war.  He stated that this would 
get him very worked up.  He also reported having a long 
history of avoiding thoughts or feelings associated with the 
war and an inability to recall certain aspects about the war.  

He further noted having a diminished interest in pleasurable 
activities and detachment and estrangement from friends but 
not family.  The veteran also reported having insomnia for 
the past five years, which he indicated was the most 
distressing of his symptoms.  He further noted difficulty 
concentrating and being extremely hypervigilant and having an 
exaggerated startle response.  The veteran had feelings of 
worthlessness.  His appetite was good and he denied any 
suicidal ideation.  He also reported having a poor memory of 
events when he served in the military and for some other 
matters.  He noted having these feelings for the past five 
years, possibly longer.  

He stated that his wife's death in 2001 had increased the 
above symptoms.  The examiner indicated that the veteran was 
suffering from severe symptoms of PTSD that currently 
interfered with his capacity to work and engage in meaningful 
interpersonal relationships, due to the severity of his 
depressive and anxious symptoms that he was currently 
suffering.  He noted that these symptoms had had a negative 
impact on his quality of life.  

Mental status examination revealed that the veteran was 
casually dressed and groomed but appropriate.  His attitude 
was cooperative throughout the interview.  He was alert and 
oriented.  His motor function was unremarkable.  Speech rate, 
volume, and prosody were all within normal limits.  The 
veteran denied suicidal or homicidal ideation.  He also 
denied any perceptual disturbances.  Memory for recent events 
was good while memory for remote events was impaired, 
particularly for events that occurred during his period of 
military service.  Intellectual ability appeared to be 
average to above average.  The veteran reported impaired 
attention and concentration.  His capacity for insight and 
judgement were good.  The veteran appeared to be a reliable 
reporter.  Axis I diagnoses of PTSD; alcohol dependence; and 
adjustment disorder with depressed mood, were rendered.  

The examiner assigned a GAF score of 55.  He noted that his 
overall impression was that the veteran was suffering from 
moderate to severe symptoms of PTSD.  He observed that the 
veteran's condition was exacerbated by the death of his wife 
and by the war in Iraq.  This condition had clearly had a 
detrimental effect on his ability to engage in interpersonal 
relationships and to engage in meaningful and consistent 
work, mostly due to impaired concentration and attention.  At 
present, the veteran was noted to be functioning poorly and 
to be concerned about his symptoms not improving even with 
treatment.  The veteran had no plans to return to work 
because he was in good financial shape and also because he 
did not believe he could be effective.  

The veteran stated that he had seen an increase in his 
anxiousness and hypervigilance symptoms since his last rating 
in August of this year.  He stated that it was his belief 
that the previous examiner had underestimated his impairment.  

The VA examinations indicates that the veteran has 
deficiencies in the areas of work and mood.  Examinations 
have not found deficiencies in the areas of family relations, 
judgement or thinking.  The veteran has apparently not 
attempted recent schooling, but it follows that if he had 
significant deficiencies in work, he would have deficiencies 
in the area of schooling.  As the veteran as deficiencies in 
most of the areas needed for a 70 percent rating, that rating 
is warranted.

Both VA examiners assigned a GAF score of 55, reflecting 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  This score, 
however, seems inconsistent with the finding that he was 
functioning poorly and would be impaired if he returned to 
work.

The veteran has been able to maintain good family 
relationships, and thus does not have total social 
impairment.  The first VA examiner did not specifically 
comment on the veteran's occupational impairment, but did 
note his unimpaired work history.  The second examiner noted 
current work deficiencies, but did not report total 
occupational impairment.  The weight of the evidence is, 
therefore, against a finding that the veteran has total 
occupational and social impairment as would be needed for a 
100 percent rating.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 4.7, 
4.21 (2006).

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, PTSD has not resulted in any periods of 
hospitalization.  Moreover, the veteran has indicated that he 
retired to care for his sick wife and has stated that he has 
no plans to return to work as he is financially secure.  The 
70 percent evaluation contemplates significant impairment in 
the ability to work.  Marked interference with work beyond 
the schedular rating has not been demonstrated.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.  

An initial evaluation of 70 percent for PTSD is granted, 
effective June 4, 2004.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


